     Case 1:18-cr-00126-DAD-BAM Document 166 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:18-cr-00126-DAD-BAM
12                       Plaintiff,
13            v.                                        ORDER REFERRING MOTION SEEKING
                                                        FIRST STEP ACT RELIEF TO FEDERAL
14    VICTOR GARCIA,                                    DEFENDER’S OFFICE
15                       Defendant.                     (Doc. No. 165)
16

17

18           On April 29, 2019, defendant Victor Garcia was sentenced to a term of imprisonment in

19   this action. (Doc. No. 91.) On March 19, 2021, defendant filed a pro se motion for

20   compassionate release pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. No.

21   165.)

22           Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

23   to represent defendant in conjunction with the motion for compassionate release. The FDO shall

24   have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

25   notify the court and the government it does intend to file a supplement. Thereafter, absent further

26   order of the court amending the deadlines, the government shall have 30 days from the date of the

27   FDO’s filing to file a response to defendant’s motion. Any reply shall be filed within fifteen days

28   of the filing of any response by the government.
                                                        1
     Case 1:18-cr-00126-DAD-BAM Document 166 Filed 03/22/21 Page 2 of 2


 1          The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2   (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3   Notice of Electronic Filing in this action.

 4   IT IS SO ORDERED.
 5
        Dated:     March 22, 2021
 6                                                  UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
